Hooker, J.
The claimant was an unmarried woman, who was allowed compensation from the estate for services alleged to have been rendered to testatrix by way of *330companionship and attendance. The claimant maintains that the evidence shows an agreement to compensate her for such services as she should render, while the defendants assert that, at most, it is shown that testatrix promised to remember her in her will to such extent as she thought just or proper. The claimant was not a competent witness, and the evidence in support of her claim consists of statements of the testatrix, which, in our opinion, were such as to raise a question for a jury as to what was intended by testatrix and understood by the parties upon this subject. The court did not err, therefore, in refusing to direct a verdict for the defendants.
Error is assigned upon the admission of the testimony of Misses Parker and Green, who lived in the house, as to their opinions of the value of the services, rendered. The objection raised was that they were not shown to have sufficient knowledge of the services rendered. Whilé, from the nature of the services, no one could know every incident of such service, these witnesses were possessed of a general knowledge of the condition of the testatrix, and the necessities for and kind of care furnished, for a long period, and apparently they were as familiar with all the circumstances as any person other than testatrix and the claimant. They testified to what they did know, and based their estimate upon the conditions described, which afforded an opportunity to the jury of judging of the value of the services, and of the opinions given. We consider the testimony competent.
Error is also assigned upon the arguments of counsel, but we discover nothing therein that calls for a reversal of the case. We have repeatedly said that the injury ffiust be apparent, or the abuse very great, before we would interfere with the exercise of the discretion of the circuit judge in relation to the language of counsel.
Other questions are raised, a discussion of which would be profitless. If there is any error in the case, we think it is confined to the conclusions of the jury upon disputed questions of fact, with which we have nothing to do.
*331The order of the circuit court is affirmed.
Montgomery and Moore, JJ.; concurred with Hooker, J. Long, C. J., did not sit.